DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims the benefit of application no. 62/822,023 filed 03/21/2019.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 03/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosburgh et al. (U.S. Publication 20/120274772) and Pretlove et al. (U.S. Patent 7,714,895).
In reference to claim 1, Fosburgh et al. discloses an apparatus to inspect and analyze railroad track and key track components (see paragraphs 2 and 10 wherein Fosburgh et al. discloses tools and techniques for monitoring railway track geometry using captured images of the railway.  Fosburgh et al. discloses utilizing a computer system for performing various procedures according to the methods of the invention.) comprising:
an imaging module that collects image data and displays streaming video and key track components, reports and other geographical data (see paragraphs 30, 37, 39, 44, 45, 66, 68 and Figures 1 and 2 wherein Fosburgh et al. discloses the system comprising at least one capture device in form of digital still or video cameras for capturing imagery of the rails and surrounding 
a data processing module that analyzes defect data (see paragraphs 66, 68, 71, 75 and Figures 2 and 5 wherein Fosburgh et al. also discloses determining via the captured images if the rail configuration is satisfactory (e.g. determining key track components and ”reports” on rail validity) and storing such results into a database.  Fosburgh et al. discloses the invention performed via a computer system that comprises hardware elements such as a processor(s) and memory to execute software to perform the invention.  Note, it is clear that at least the processor(s) of Fosburgh et al. can be considered functionally equivalent to Applicant’s “data processing module.”); 
a mapping sensor that collects data related to the rail, key track components, and user location data (see paragraphs 37, 39, 44, 45, 47, 48 and 65 wherein Fosburgh et al. discloses the system comprising at least one capture device in form of digital still or video cameras for capturing imagery of the rails and surrounding features and analyzing the images for computation of features including rail difference elevation, linear distances, lateral distances, etc..  Fosburgh et al. discloses the system determining a location for the captured images using a GNSS device and thus at least inherently determining geographical data.  Fosburgh et al. also discloses the GNSS device determining a location for the system itself and uses such location 
an image processing module that processes the image data and displays overlaid images onto the camera's field of view (see paragraphs 68, 70, 72 and Figures 2 and 5 wherein Fosburgh et al. discloses expressing the rail and resulting data via graphics displayed to a human operator using an image overlay of the current rail configuration and a baseline rail configuration.  Fosburgh et al. discloses the resulting data to include possible alerts in the form of display alerts to notify a human operator of rail unsatisfactory conditions.  Fosburgh et al. discloses the computer system comprising an output device, in the form of a display device, which the Examiner interprets at least functionally equivalent to Applicant’s “image processing module.”); 
a database operatively connected to the image processing module that saves the processed image data and provides past measurement and location data to the processing module (see paragraphs 66-69 wherein Fosburgh et al. explicitly discloses the information computed about the rail configuration and/or associated system location information to be stored in a database.  Fosburgh et al. further explicitly discloses comparing sections of rails to previously identified rail configurations stored and determining if rail configuration degradation has occurred.); and 
a software module operatively connected to the database for analyzing the processed data on at least a user device (see paragraphs 42, 69-70, 75 and Figures 4-5 wherein Fosburgh et al. discloses monitoring the rail configurations using the computer system and alerting the human operator of such defects.  Fosburgh et al. further discloses that a human operator maybe located remote from the monitoring system and thus the alerts to the human operator would inherently be performed at the “user device.”  .  Fosburgh et al. again discloses the invention performed via a 
Although Fosburgh et al. does disclose displaying an overlay of the rail configuration to a human operator via a display device, Fosburgh et al. does not explicitly disclose the system streaming and displaying video to the human/display device.  Pretlove et al. discloses an improved augmented reality system which allows a remote operator to perform remote tasks or processes in an augmented reality that is displayed to the operator (see column 3, lines 19-23).  Pretlove et al. discloses the augmented reality system comprising a section located at a remote location and a section located at a local site (see column 7, lines 14-17 and Figure 1).  Pretlove et al. discloses multiple embodiments of the invention and in one embodiment the remote site comprises a computer system that receives a video stream of images from a robot-mounted local camera located at a local site (see column 9, lines 37-41 and Figure 2).  Pretlove et al. disclose the remote operator being able to interact with the system through a pointing and interaction device for providing remote object or structure inspection (see column 9, lines 41-50).  Pretlove et al. further discloses the remote operator equipped with a display device that is used to display generated graphics and graphical representations which are overlaid with real-world images to create an augmented reality view (see at least column 10, lines 6-20). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the augmented reality interactive display techniques of Pretlove et al. with the railway track monitoring techniques of Fosburgh et al. in order to allow a human operator to work in remote potentially dangerous environments with not only a real-world view of the environment but an enhanced perception of the local scene via augmented reality (see at least column 4, lines 25-45 of Pretlove et al.).

In reference to claim 3, Fosburgh et al. and Pretlove et al. disclose all of the claim limitations as applied to claim 1 above.  Fosburgh et al. discloses the resulting data to include possible alerts in the form of display alerts to notify a human operator of rail unsatisfactory conditions (see paragraphs 70, 72 and Figures 2 and 5).  Pretlove et al. further explicitly discloses allowing operators to use gestures to control processes related to the augmented related system along with utilizing pointing and interacting devices (see at least columns 12-13, lines 64-6).
In reference to claims 4-5, Fosburgh et al. and Pretlove et al. disclose all of the claim limitations as applied to claim 1 above.  Fosburgh et al. explicitly discloses comparing sections of rails to previously identified rail configurations stored and determining if rail configuration degradation has occurred (see paragraph 69).  Fosburgh et al. discloses the resulting data to include possible alerts in the form of display alerts (e.g. “instructional feedback”) to notify a human operator of rail unsatisfactory conditions (see paragraphs 70, 72 and Figures 2 and 5).  
In reference to claims 6-7, Fosburgh et al. and Pretlove et al. disclose all of the claim limitations as applied to claim 1 above.  Fosburgh et al. discloses expressing the rail and resulting data via graphics displayed to a human operator using an image overlay of the current rail configuration and a baseline rail configuration (see paragraph 68).  Pretlove et al. explicitly 
In reference to claims 8-10, Fosburgh et al. and Pretlove et al. disclose all of the claim limitations as applied to claim 1 above.  Fosburgh et al. further discloses the image capture device to include capturing an image of an entire field of view which includes a view to cover the outer edges of a pair of the widest gauge tracks (see at least paragraph 39).  Fosburgh et al. gives the example of the CCD image capturing device to comprise of 24 Megapixels (see paragraph 39).  Note, it is interpreted that since Fosburgh et al. discloses such a “high resolution” image and that the image takes the “entire field of view” that such is equivalent to Applicant’s “spherical image” and one that at least inherently covers the constraints set by the camera angle views in claim 10.
In reference to claims 11-12, Fosburgh et al. and Pretlove et al. disclose all of the claim limitations as applied to claim 1 above.  Fosburgh et al. further discloses the image capture device to include capturing an image of an entire field of view which includes a view to cover the outer edges of a pair of the widest gauge tracks (see at least paragraph 39).  Fosburgh et al. gives the example of the CCD image capturing device to comprise of 24 Megapixels (see paragraph 39).  Fosburgh et al. also discloses the images to be stereoscopic taken by two image capture devices (see at least paragraphs 38, 39 and 63 and Figure 1A).
In reference to claim 13, Fosburgh et al. and Pretlove et al. disclose all of the claim limitations as applied to claim 11 above.  Fosburgh et al. discloses the images to be stereoscopic taken by two image capture devices (see at least paragraphs 38, 39 and 63 and Figure 1A).  Neither Fosburgh et al. nor Pretlove et al. explicitly disclose the cameras located no less than 4.5 inches past an exterior of each rail and raised 48 inches above the track.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to oriented and mount the cameras at specific locations suitable as per the camera or systems preferences.  Applicant has not disclosed that specifically mounting the cameras no less than 4.5 inches past an exterior of each rail and raised 48 inches above the track provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of the combination of Fosburgh et al. and Pretlove et al. because the exact orientation and mounting measurements of cameras in this situation is a matter of engineering design choice as preferred by the inventor and/or to which best suits the system at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Fosburgh et al. and Pretlove et al. to obtain the invention as specified in claim 13.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/

4/6/21